Complaint for land was brought, tbe ten acre strip in dispute lying along tbe western side of tbe land claimed to be covered by tbe deeds introduced by tbe plaintiff, *84aud the contention being as to the true boundary between the land covered by these deeds and the land on the west owned by the defendant. The jury found for the defendant, and the plaintiff moved on the general grounds for a new trial. It was granted, and the defendant excepted.
J. B. Steward and TI. C. Jones, by brief, for plaintiff in error.
Candler & Thomson, contra.